Wheeler, J.
It is immaterial, for the purposes of the present suit, whether Mrs. Portis was the rightful guardian of the plaintiff or not. If not, having sued for and recovered the plaintiff's money in that character, she cannot, by disclaiming the relation of guardian, retain it; and thus take advantage of her own wrong. If a rightful guardian, now that the plaintiff is of age, her authority as guardian must cease, and she must account to her ward for his money in her hands. There manifestly is no error in the judgment, and it is affirmed
Judgment affirmed.